Mr. Acting Chief Justice Hernández
delivered the opinion of the court.
The defendant in this cause was sentenced by judgment of the District Court of Gruayama on November 20 last, to be confined in jail for 60 days and to pay the costs, for the offense of disturbing the public peace of which the municipal court of Gruayama originally took cognizance, such offense consisting in the former having maliciously and wilfully insulted Joaquin Eovira by the use of gross language, in a loud and boisterous manner, within the hearing of women and children, thus causing excitement in the neighborhood and disturbing its peace.
The defendant appealed from that judgment to this Supreme Court, but no bill of exceptions or statement of facts has been received, nor has any written or oral allegation been made in defense of the appellant.
As an examination of the record does not show that any fundamental error whatsoever has been committed, the judgment appealed from should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Justices Figueras, MacLeary and Wolf concurred.